Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.

Response to Arguments
In communications filed on 8/2/2022, claims 1-13 and 15-21 are presented for examination. Claims 1, 7, and 13 are independent.
Amended claims: 1-3, 5, 7-10, 13, 15, 17, 19-21.
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/2/2022, with respect to claim(s) under prior art have been fully considered and are unpersuasive. Contrary to Applicant’s arguments, Ashdown explicitly discloses updating a key on a device by storing a first key at the device (Ashdown: Fig. 3, step 310); generating a new second key (Ashdown: Fig. 3, step 312); encrypting the new second key using the first key (Ashdown: Fig. 3, step 314); transmitting the encrypted second key to the device (Ashdown: Fig. 3, step 316); decrypting the second key using the first key (Ashdown: Fig. 3, step 318); and storing the second key on the device (Ashdown: Fig. 3, step 320). Ashdown also teaches replacing the second key with the first key. Note further, Ashdown additionally teaches replacing multiple keys. However, this is merely an additional teaching of the Ashdown. The claimed elements are taught by Ashdown et al combination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100174909 A1 (hereinafter ‘Ashdown’) in view of US 6377691 B1 (hereinafter ‘Swift’)

As regards claim 1, Ashdown discloses: A method comprising (Ashdown: Abstract, ¶24, i.e., method for communicating of data between devices): 
storing a first key in memory of a first electronic device; (Ashdown: Fig. 3. ¶25, i.e, Abstract, changing the keys for communicating between the devices) 
However, Ashdown does not but in analogous art, Swift (US 6377691 B1) teaches: executing an authenticated challenge-response protocol with the first key; (Swift: Abstarct, Fig. 5A, col 3:58 to col. 4:24, i.e., session key used in authenticated challenge response protocol)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ashdown to include commonly use case of session keys used in authenticated challenge-response protocol as taught by Swift with the motivation to prevent replay attacks in challenge-response protocols (Swift: col 3:30-48) 
Ashdown et al combination further discloses: receiving, by a receiver of the electronic device after storing the first key, a first transmission including an encrypted version of a second key, wherein the encrypted version of the second key is encrypted by the first key, and (Ashdown: Fig. 3. ¶24-¶25, steps 312, 314. Ashdown: Fig. 3. ¶24-¶25, steps 306, 310, i.e., the first key is received and stored prior to receiving the second key)
decrypting the encrypted version of the second key using the first key to recover the second key, in which the second key is a replacement key for the first key; (Ashdown: Fig. 3. ¶24-¶25, steps 316, 318, i.e., decrypting the second key with the first key; ¶21, i.e., replacing and removing i.e., deleting, the old key from the devices)
storing the second key in the memory of the first electronic device; and (Ashdown: Fig. 3. ¶24-¶25, steps 306, 320, i.e., storing the second key)
executing the authenticated challenge-response protocol with the second operation key. (Swift: Abstarct, Fig. 5A, col 3:58 to col. 4:24, i.e., session key used in authenticated challenge response protocol)

As regards claim 2, Ashdown et al combination discloses the method of claim 1, comprising, after decrypting the encrypted version of the second key using the first key, deleting the first key from the memory of the electronic device. (Ashdown: ¶21, i.e., replacing and removing i.e., deleting, the old key from the devices)

As regards claim 5, Ashdown et al combination discloses the method of claim 1, wherein the second key is not stored in the memory prior to receiving the first transmission. (Ashdown: Fig. 3. ¶21, ¶24-¶25)

As regards claim 20, Ashdown et al combination discloses the method of claim 1 further comprising providing, from the first electronic device to a second electronic device, a signal including a request to change the first key. (Ashdown: Fig. 3. ¶25, i.e, Abstract, changing the keys for communicating between the devices)

As regards claim 21, Ashdown et al combination discloses the method of claim 2 further comprising, after decrypting the encrypted version of the second key using the first key, deleting the first key from a second electronic device. (Ashdown: ¶21, ¶24-¶25 i.e., replacing and removing i.e., deleting, the old key from the devices)

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown in view of Swift in view of US 20040042620 A1 (hereinafter ‘Andrews’)

As regards claim 3, Ashdown et al combination discloses the method of claim 1. However, Andrews in analogous art teaches: wherein the first key is a first random number and the second key is a second random number that differs from the first random number. (Andrews: ¶26, i.e., the keys are random numbers)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ashdown et al to include commonly used techniques of using random numbers as keys as taught by Andrews with the motivation to use a standard algorithm to generate the keys (Andrews: ¶26)

As regards claim 4, Ashdown et al combination discloses the method of claim 3, wherein the first and second random numbers are 128-bit random numbers. (Andrews: ¶26, i.e., the keys are random numbers 128 bit long)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ashdown et al to include commonly used techniques of using random numbers as keys as taught by Andrews with the motivation to use a standard algorithm to generate the keys (Andrews: ¶26)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown in view of Swift in view of US 20110071734 A1 (hereinafter ‘Van’)

As regards claim 6, Ashdown et al combination discloses the method of claim 1. However, Ashdown does not but in analogous art, Van (US 20110071734 A1) teaches: wherein the first electronic device is a vehicle key fob. (Van: Fig. 1 (103), 3, ¶33, i.e., the nomadic device i.e., key fob for remotely controlling the functions of a vehicle)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ashdown to include a vehicle key fob of Van to implement the key exchange protocol taught by Andrews with the motivation to remotely control operations of vehicles (Van: ¶6) 

Claims 7-9, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100042838 A1 (hereinafter ‘Ho’) in view of Ashdown.

As regards claim 7, Ho discloses:  An electronic device comprising: an antenna; transceiver circuitry coupled to the antenna; a memory configured to store a first key and instructions; and a processor coupled to the transceiver and to the memory, the processor being configured to execute the instructions stored in the memory to cause the electronic device to: (Ho: Fig. 1 and ¶22-¶27, i.e., the transceiver (wireless transceiver includes antenna), processor, memory, instructions for exchanging key information)
execute an authenticated challenge-response protocol with the first key; (Ho: Figs. 3-4, ¶33-¶34, executing key exchange protocol with the new key post key exchange)
Ho et al combination further discloses: by the transceiver circuitry and the antenna, (Ho: Fig. 1 and ¶22-¶27, i.e., the transceiver (wireless transceiver includes antenna), processor, memory, instructions for exchanging key information)
However, Ho does not but in analogous art, Ashdown teaches: receive, via the transceiver circuitry and the antenna, a first transmission containing an encrypted version of a second key that is encrypted by the first key: (Ashdown: Fig. 3. ¶24-¶25, steps 312, 314, 316, i.e., sending an encrypted version of a key wherein the encrypted key is encrypted by a first key)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho to include mechanism of replacing or changing keys as taught by Ashdown with the motivation to replace and remove compromised keys (Ashdown: ¶21)
decrypt the encrypted version of the second key using the first key to recover the second key; (Ashdown: Fig. 3. ¶24-¶25, steps 316, 318, i.e., decrypting the second key with the first key), in which the second key is a replacement for the first key; (Ashdown: ¶21, i.e., replacing and removing i.e., deleting, the old key from the devices)
store the second key in the memory; and (Ashdown: Fig. 3. ¶24-¶25, steps 306, 320, i.e., storing the second key)
and execute the authenticated challenge-response protocol with the second key. (Ho: Figs. 3-4, ¶33-¶34, executing key exchange protocol with the new key post key exchange)

As regards claim 8, Ho et al combination discloses the electronic device of claim 7, wherein the second operation key is not stored in the memory prior to receipt of the first transmission. (Ashdown: ¶21, i.e., replacing and removing i.e., deleting, the old key from the devices)

As regards claim 9, Ho et al combination discloses the electronic device of claim 7, wherein the execution of the instructions by the processor further cause the electronic device to delete the first operation key from the memory after recovering the second operation key. (Ashdown: Fig. 3. ¶21, ¶24-¶25)

As regards claim 13, Ho discloses: An electronic device comprising: an antenna; transceiver circuitry coupled to the antenna; a memory configured to store a first key for executing an authenticated challenge-response protocol and instructions; and a processor coupled to the transceiver and to the memory, the processor being configured to execute the instructions stored in the memory to cause the electronic device to: (Ho: Fig. 1 and ¶22-¶27, i.e., the transceiver (wireless transceiver includes antenna), processor, memory, instructions for exchanging key information; and Ho: Figs. 3-4, ¶33-¶34, executing key exchange protocol with the new key post key exchange)
However, Ho et al do not but in analogous art, Ashdown teaches: receive a request to change the first key; (Ashdown: Fig. 3. ¶25, i.e, Abstract, changing the keys for communicating between the devices)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho to include mechanism of replacing or changing keys as taught by Ashdown with the motivation to replace and remove compromised keys (Ashdown: ¶21)
Ho et al combination further discloses: generate a replacement key for the first key; (Ashdown: Fig. 3, ¶24-¶25) encrypt the replacement key using the first key to generate an encrypted version of the replacement key; (Ashdown: Fig. 3, ¶24-¶25)
transmit, via the transceiver circuitry and the antenna, the encrypted version of the replacement key; (Ashdown: Fig. 3, ¶24-¶25. See also, Van: Fig. 1 (103), 3, ¶33)
and remove the first key from the memory. (Ashdown: Fig. 3. ¶21, ¶24-¶25)

As regards claim 15, Ho et al combination discloses the electronic device of claim 14, wherein the execution of the instructions by the processor further cause the electronic device to store the replacement key in the memory. (Ashdown: Fig. 3. ¶24-¶25, steps 306, 320, i.e., storing the second key)

As regards claim 19, Ho et al combination discloses the electronic device of claim 13, wherein the electronic device is configured to, in response to the removing of the first key from the memory, prevent interaction with a key fob having the first key. (Ashdown: Fig. 3. ¶12, ¶25)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho to include mechanism of replacing or changing keys as taught by Ashdown with the motivation to replace and remove compromised keys (Ashdown: ¶21)

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Ashdown in view of Andrews.

As regards claim 10, Ho et al combination discloses the electronic device of claim 7. However, Ho et al do not but in analogous art, Andrews teaches: wherein the first key is a first random number and the second key is a second random number that differs from the first random number. (Andrews: ¶26, i.e., the keys are random numbers)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include commonly used techniques of using random numbers as keys as taught by Andrews with the motivation to use a standard algorithm to generate the keys (Andrews: ¶26)

As regards claim 11, Ho et al combination discloses the electronic device of claim 10, wherein the first and second random numbers are 128-bit random numbers. (Andrews: ¶26, i.e., the keys are random numbers)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include commonly used techniques of using random numbers as keys as taught by Andrews with the motivation to use a standard algorithm to generate the keys (Andrews: ¶26)

Claim 12, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Ashdown in view of Van.

As regards claim 12, Ho et al combination discloses the electronic device of claim 7. However, Ho does not but in analogous art, Van teaches: wherein the electronic device is a vehicle key fob. (Van: Fig. 1 (103), 3, ¶33, i.e., the nomadic device i.e., key fob for remotely controlling the functions of a vehicle)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include a vehicle key fob of Van to implement the key exchange protocol taught by Ho et al with the motivation to remotely control operations of vehicles (Van: ¶6)

As regards claim 16, Ho et al combination discloses the electronic device of claim 13. However Ho et al do not but in analogous art, Van teaches: wherein the electronic device is a vehicle control unit. (Van: Fig. 1 (103), 3, ¶33, i.e., the nomadic device i.e., key fob for remotely controlling the functions of a vehicle)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include a vehicle key fob of Van to implement the key exchange protocol taught by Ho et al with the motivation to remotely control operations of vehicles (Van: ¶6)

As regards claim 17, Ho et al combination discloses the electronic device of claim 7, wherein the electronic device is a first electronic device, the transceiver circuitry is configured to transmit the first key to establish a valid operation with a second electronic device. (Van: Fig. 1 (103), 3, ¶33, i.e., the nomadic device i.e., key fob for remotely controlling the functions of a vehicle)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include a vehicle key fob of Van to implement the key exchange protocol taught by Ho et al with the motivation to remotely control operations of vehicles (Van: ¶6)

As regards claim 18, Ho et al combination discloses electronic device of claim 17, wherein the second electronic device is a vehicle control unit.  (Van: Fig. 1 (103), 3, ¶33, i.e., the nomadic device i.e., key fob for remotely controlling the functions of a vehicle)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Ho et al to include a vehicle key fob of Van to implement the key exchange protocol taught by Ho et al with the motivation to remotely control operations of vehicles (Van: ¶6)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432